United States District Gaamt 3:21-p0-00418-SB

Violation Notice

 

Lamvion Code | Viemics Humber | OFRicos Manes [Pr

ovus| 9107682 jor {Wil

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING eee
faite arg ete Ro oo Se

HICFE_ 107, 1¥ L295

Diwewey by ful
1G SW) MacADAMN é
* g Sos “fe GATE

STN eT ab Guinée W/ IAC.
Deecrioos OF FPO! Pemawey ov ftoreery
Arte WwSThecTe) To leave

Dae ged Tins co! OP

4/6}/te

 

 

 

 

 

AK nsS Aarreway A

 

LLiFL LZOZ/PL AO NVOS GAD

 

APPEARANCE IS REQURED APPEARANCE 6S OF THOMAL
A f Boe Ae checks) you mat B OO # Bor 6 @ checked, you roel poe
appear in courl Sew total ooiebero! cue oF in few year
snupiractignas appear inoourt See ing
i eiture Amount

 

PAY THIS AMOUNT AT
Neen CVD. UECoUrt por

SOUR COURT DATE

a be cies ot ce Os Teel i

 

 

TED -

Ky gets ee eg a | as cece copy of olen oboe le cd an erento ol |
(eras bn appa Poe ihe hegre ef Se eve ive) Gee ed ce ie gece pop thes tee

See Ha aD ted,
| RPP A ge

"9107682"

 

 

BM Cfeeckert Sey

Seep. OVE Cope

Document 1 Filed Qp/RO(As oF Pagead: Ob dese

(For auvanoe of an ares wane or suremnond)

|
inant ot FM! : a mot

 

 

 

 

 

 

 

 

 

while emercising (y dubes as a
law endorsement officer in the Fee ha L -__. Dintrest of Cue = pA/
SEE Passage Coste Mave T
2
ir
if

 

 

 

 

 

 

 

 

Pal
= The foregoing sieiament is based upon

m my parson! obrseryvaticen |” my personal investigation
- information supolled to ame from my fellow office's obaervation

J other feonlain abewa|

 

a La
ae otfet,/ 202I ae
Sa Dabs (rmevicclayyy | Offcor's: Signatur

Prrobable cause hae been diated for thee imeuaece of a waren

“Executed on:

 

Date (mervickchiyyy | U.S. Magistrate Judge

OAT = Paice awe ieee ace PS = 9 ot ee eee ee
TM, © Garwreerc dete eens 9 OMRW! = Conwreciel seh mecha’ mn ecuckeri
